Title: To George Washington from Major General William Heath, 13 July 1777
From: Heath, William
To: Washington, George



Dear General
Boston July 13. 1777

On the 11th Instant we recd the disagreeable Intelligence that on the night of the Sixth our Army Evacuated the Works at Ticonderoga and Mount Independence, and had retreated by Castle-town and Skeensborough towards Bennington. What the reasons for this Retreat were, we cannot as yet Learn, and all at present seem asstonished at it, as the Militia from all Quarters were marching to their aid. What increases the misfortune is, that all the Stores, Tents & Camp Utensils are lost the D.Q.M. General at Albany has wrote in the most pressing manner for Tents, Duck, Camp kettles & Tin to be sent on to their releif immediately. We have sent on about 1000. Kettles, 600. of which are Tin, a number of Tents & a considerable quantity of Duck.
We cannot certainly learn what number of Troops our Garrison consisted off at Ticonderoga, The Express informed me that they were about 5000. Strong including the Militia. It is said the Enemy are about the same number. General Schuyler had two of our best Regiments viz. Baileys & Wessons at Albany, The former by a Return which Colo. Bailey sent a few days since was upwards of 400 Strong in the Field including Officers. He (General Schuyler) has since marched towards Fort Edward in order it is said to make a Stand at that place.
The Council have this Day received your Excellency’s Letter of the

seventh Instant by Express, they have favored me with a sight of it and are now deliberating upon its Contents, and I doubt not will take the most prudent Steps to guard against a Surprise should the Enemy attempt anything this way. I shall do every thing in my power to aid and assist them.
Mr Ward Secretary of the State of Rhode Island informed me yesterday, that just before he left providence, it was reported that a party of our Troops had crossed over to the Island in the Night and had surprised & taken General Prescott and one of his aids de Camp in bed, and had safely brought them off—I hope it is true.
Colo. Faneuill and the Officers who are with him, who some Time since solicited a Regiment of Congress, & were denied; and afterwards received a handsom consideration from this State, as a reimbursment of their expences & to enable them to return home, are now applying for leave to serve as Volunteers in our Army. I find the first Step to it is the advance of some Money, the next promotion, I have informed them that I cannot assure them either, They then requested that I would ask your pleasure, whether they may serve as Volunteers in our Army or not. I promised them that I would lay the matter before your Excellency—I accordingly beg leave to do it. Several others have lately arrived Who have come to offer themselves to serve in the American Cause—It seems France is disposed to furnish us with Stores & Officers; but do not chuse at present to make War. The Gentlemen tell me that Event may probably take place the next Year.
We this moment have the agreeable Intelligence that Capts. Manly & McNeil lately fell in with the Fox Frigate of 28 Guns (lately built on the new construction) off the Banks of Newfoundland, which they took with the loss of seven killed The Enemy lost the same number in killed. They afterwards fell in with a 40 Gun Ship whom they engaged and most probably would have taken; but a 64 Gun Ship bearing down upon them, they were obliged to quit her—The Frigate was manned from our two ships and a number of her own hands who immediately engaged in our Service and is Cruising with them.
Colo. Putnam who was on his march to Peekskill with a strong reinforcement for his Regiment met an Express on the seventh Inst. at Springfield, informing of him that his Regiment was gone for Albany. He immediately took the Rout for that place. I have the Honor to be Your Excellency’s Obedient Servant

W. Heath

